Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited AxFeyPO4 and AxCuyP2O7 are indefinite absent definitions to the A, x and y.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO
2017069778 (A1) (April 27, 2017) in view of Filou et al. (US 2013/0052453 A1).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that WO teaches a fusing agent including a vehicle, but does not teach a detailing agent including a surfactant, a co-solvent and water.
The examiner has stated that WO teaches a fusing agent comprising an aqueous or non-aqueous vehicle and employing surfactant in [0034] and examples.  The examples in tables 1 and 3 teach utilization of a co-solvent, a surfactant and water contrary to the assertion.
The above discussed obvious three components would be expected to yield the recited property of claim 6.  The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
The recited fusing agent and detailing agent of claim 1 can be present as a mixture as taught in para. [0081[ of specification.  Note that new claim 16 reciting a kit comprising three separate components is not rejected here.
As to amended claims 8 and 9, examples in table 1 of WO teach utilizing a mixture of cesium tungsten oxide and various colorants (pigment or dye that is a core fusing agent) and WO further teaches and equates the cesium tungsten oxide and the instantly recited inorganic pigments in [0029].  Thus, utilization of the instantly recited inorganic pigments in the examples in table 1 of WO in addition to or in lieu of the cesium tungsten oxide would have been obvious, especially in view of the fact that WO teaches utilization of lanthanum hexaboride in tables 2 and 3.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017069778 (A1) (April 27, 2017) in view of Filou et al. (US 2013/0052453 A1), and further in view of Cross et al. (US 2020/0406537 A1) and WO2018045043 A1 (March 8, 2018 used for the date purpose) and equivalent CA 3034606 (Feb. 19, 2019).
Rejection is maintained for reasons of the record with the above responses.

                                        CLAIM OBJECTION
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762